

 
 

--------------------------------------------------------------------------------

 

NONQUALIFIED STOCK OPTION AGREEMENT
 
THIS AGREEMENT is dated effective as of the grant date set forth in Exhibit 1
attached hereto (December 3, 2008), between CS Financing CSF, a Delaware CSF
(the “CSF”), and Richard Dobson, an officer of CSF (“Grantee”).
 
The parties agree as follows:
 
1. Grant of Options. The CSF hereby grants to grantee an Option to purchase from
the CSF all or any part of an aggregate amount of the shares of the Common Stock
of the CSF, $0.01 par value per share (the “Common Stock”), at the Option price
and on other terms, as set forth in Exhibit 1 attached hereto and made a part
hereof. The date of this Agreement is the effective date of the grant. This
Option is not intended to qualify as an Incentive Stock Option as described in
Section 422 of the Internal Revenue Code of 1986 and is referred to as a
Nonqualified Stock Option.
 
2. Exercise Period. This option shall vest and become exercisable in accordance
with the schedule attached hereto as Exhibit 1 and made a part hereof. All
vested Options must be exercised on or before a date ten (10) years from the
date of the grant. Vesting shall continue in accordance with Exhibit 1 so long
as Grantee is a director of the CSF at the time shares vest.
 
3. Exercise of Option. The vested portion of this Option may be exercisable only
by written notice of intent to the CSF at its office at 21 Tamal Vista Blvd.,
Suite 230, Corte Madera, California 94925. Such notice shall state the number of
shares of Common Stock in respect of which the Option is being exercised and
shall be accompanied by payment for such Common Stock in cash, certified or
cashier’s check or by personal check. A form of Notice of Exercise is attached
hereto as Exhibit A.
 
4. Withholding. In the event that the Grantee elects to exercise this Option or
any part thereof, and if the CSF shall be required to withhold any amounts by
reasons of any federal, state or local tax laws, rules or regulations in respect
of the issuance of shares to the Grantee pursuant to the Option, the CSF shall
be entitles to deduct and withhold such amounts from any payments to be made to
the Grantee. In any event, the Grantee shall make available to the CSF, promptly
when requested by the CSF, sufficient funds to meet the requirements of such
withholding; and the CSF shall be entitles to take and authorize such steps as
it may deem advisable in order to have such funds available to the CSF out of
any funds or property due or to become to the Grantee.
 
5. No Shareholder Rights. Grantee shall have no rights as a stockholder with
respect to any shares of Common Stock subject to this Option prior to the date
of issuance of a certificate or certificates for such shares.
 
6. Investment Representation. Notice of the exercise of this Option may include
a representation that any of the Option shares purchases shall be acquired as an
investment and not with a view to, or sale in connection with, any public
distribution.
 
7. Compliance with Law and Regulation. The Grantee acknowledges that this Option
may not be exercised until the CSF has taken all action then required to comply
with all applicable federal and state laws, rules and regulations and any
exchange on which the Common Stock may then be listed. The certificates
representing the shares purchased upon the exercise of this Option may bear a
legend in substantially the following form:
 
These shares have not been registered either under any applicable federal law
and rules and resale will not be permitted under state law unless the shares are
first registered, or are exempt, under the securities laws of California or any
other applicable state securities laws. Further, no sale, offer to sell, or
transfer of these shares shall be made unless a registration statement under the
federal securities act of 1933, as amended, with respect to such shares is then
in effect or an exemption from the registration requirements of such Act is then
in fact applicable to such shares.
 
8. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the legal representatives, executors, administrators, successors and
assigns of each party to this Agreement.
 
9. Complete Agreement. This agreement sets forth the entire understanding of the
parties hereto and shall not be amended, changed or terminated except by an
instrument in writing signed by the parties to this agreement.
 
10. Counterparts and Governing Law. This agreement may be executed in
counterparts, and its validity, construction and performance, shall be governed
by the laws of the state of California.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective December
3, 2008.
 


 
CS FINANCING
CORPORATION                                                                                                GRANTEE
 
By: ___/s/ Timothy
Redpath_______                                                                                                ______/s/
Richard Dobson_______
 
Print Name: Timothy
Redpath                                                                                     Richard
Dobson
Title: CEO


 


 
 [Please execute two copies of this Agreement and Exhibit 1
 
and return one copy to the CSF.]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTICE OF EXERCISE OF STOCK OPTION
 


CS Financing CSF
21 Tamal Vista Blvd., Suite 230
Corte Madera, CA 94925


The undersigned is the holder of a Stock Option (the “Option”) to purchase
shares of Common Stock of CS Financing CSF (the “CSF”), pursuant to the terms of
the Stock Option Agreement between the CSF and the undersigned (the
“Agreement”). The undersigned hereby irrevocably elects to exercise the option
to purchase ____ shares of Common Stock (the “Option Shares”). Enclosed herewith
is payment for the Option Shares as required under the Agreement. The
undersigned requests that the certificate representing the Option Shares be
issued in the name of the undersigned and delivered to the address set forth
below.
 
In connection with the issuance of the Option Shares to the undersigned, the
undersigned hereby certifies and represents to the CSF that the undersigned is
acquiring such shares for the purpose of investment and not with a view toward
distribution. The undersigned understands that these securities have not been
registered either under any applicable federal law and rules or applicable state
law and rules and that resale will not be permitted under state law unless the
securities are first registered to the sale is a transaction exempt from
registration under the applicable state securities law.
 
The undersigned further understands that no sale, offer to sell, or transfer of
the Option Shares shall be made unless a registration statement under the
federal Securities Act of 1933, as amended (the “Act”), with respect to the
Option Shares is then in effect or an exemption from the registration
requirements of the Act is then in fact applicable to the Option Shares. The
undersigned understands that a legend reciting this investment restriction may
be placed on any stock certificate that may be issued to the undersigned.
 
Dated:
 
Grantee:
 
_______________________________________
 
Address:                      ___________________________
 
___________________________
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT 1
 
OPTION TERMS
 
Name of
Grantee:                                                                Richard
Dobson
 
Date of
Grant:                                                                December
3, 2008
 
Number of Shares
Granted:                                                                           6
 
Exercise Price:                                                      $200.00
 
Type of Option
(Qualified or
Non-Qualified):                                                                           Non-Qualified


Vesting:                                                      6 shares vest
immediately upon the date of grant above
 


 


 
Option Terms acknowledged by Grantee:
 


 
____/s/ Richard Dobson_____________
 
Print Name: Richard Dobson
 

 
 

--------------------------------------------------------------------------------

 
